Citation Nr: 0837090	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-33 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1967.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a February 2004 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Winston-Salem, North 
Carolina, (hereinafter RO).  In March 2005, a hearing was 
held before the Veterans Law Judge signing this document, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  

The veteran's claim was denied by the Board in a November 
2005 decision.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In a November 2007 decision, the Court 
vacated the November 2005 Board decision, and remanded the 
case to the Board for readjudication.   


FINDING OF FACT

1.  There is evidence of exposure to acoustic trauma while 
serving aboard a ship during service, evidence of current 
hearing loss disability as defined by regulation, and 
conflicting competent medical evidence as to whether hearing 
loss is etiologically related to service.    

2.  It is at least as likely as not that the veteran's 
bilateral hearing loss is etiologically related to service.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the issue involving the veteran's claim for 
service connection for bilateral hearing loss.  This is so 
because the Board is taking action favorable to the veteran 
in the decision below.  As such, this decision poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including sensironeural hearing loss, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

To establish the existence of a current disability, hearing 
status must meet the pure tone and speech recognition 
criteria outlined in 38 C.F.R. § 3.385.  In order to 
establish a current disability pursuant to these criteria, at 
least one of the threshold levels at 500, 1000, 2000, 3000, 
or 4000 Hertz, must measure more than 40 decibels, or at 
least 3 of these 5 threshold levels must measure more than 26 
decibels, or speech recognition must be lower than 94 
percent.  38 C.F.R. § 3.385 

The veteran contends, including in sworn testimony to the 
undersigned, that he currently suffers from bilateral hearing 
loss as a result of exposure to noise from the engine room of 
the ship he served on during active duty.  The record 
reflects, to include reports from October 2003 VA audiometric 
testing, that the veteran currently suffers from bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385.  
There is also evidence documenting exposure to loud noise 
from a ship engine during service, as an October 1966 service 
medical record notes the veteran was seen for a sore throat 
due to having to yell over the noise of an engine room.  It 
was the conclusion of the examiner at that time however that 
it was less likely than not that the veteran's hearing loss 
was the result of service.  Contradicting this opinion is an 
opinion from a private audiologist received in May 2005 that 
"having spent fourteen months in an engine room during his 
service in the military [,][the veteran's] hearing loss is as 
likely as not the result of that noise exposure."  This 
audiologist had rendered a less definitive opinion that was 
received in August 2003, stating therein that the veteran's 
hearing loss "could certainly" be the result of in-service 
noise exposure.  As noted by the Court, the Board in its 
November 2005 decision only considered the opinion received 
in August 2003, and not the opinion received in May 2005.  

In sum, there is evidence that the veteran was exposed to 
acoustic trauma during  service and a hearing loss disability 
is currently demonstrated as defined by pertinent regulation.  
While the competent medical evidence is in conflict as to 
whether the veteran's current hearing loss is the result of 
the veteran's in-service exposure to acoustic trauma, unless 
the preponderance of the evidence is against a claim, it 
cannot be denied.  Gilbert, 1 Vet. App. at 49.  As such, the 
Board will resolve all reasonable doubt in the veteran's 
favor and conclude that service connection for bilateral 
hearing loss may be granted.  Gilbert, 1 Vet. App. at 49; 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  

	
ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


